United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-3138
                                   ___________

John M. Jeffords,                    *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * District of South Dakota
Jo Anne B. Barnhart, Commissioner of *
Social Security; Brent Jackson,      * [UNPUBLISHED]
                                     *
            Appellees.               *
                                ___________

                             Submitted: September 21, 2005
                                Filed: October 10, 2005
                                 ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       John M. Jeffords appeals from the final judgment entered in the District Court1
for the District of South Dakota affirming the denial of his request that his disabled
child’s benefits be paid directly to him, not through a representative payee. For
reversal, Jeffords asserts that he is able to manage his benefit payments because his


      1
       The Honorable Lawrence L. Piersol, Chief Judge, United States District Court
for the District of South Dakota, adopting the report and recommendations of the
Honorable John E. Simko, United States Magistrate Judge for the District of South
Dakota.
disability has healed. For the reasons discussed below, we affirm the judgment of the
district court.

       The Social Security Administration (SSA) will make direct payments to a
beneficiary if the beneficiary shows that he is mentally and physically able to manage,
or direct the management of, benefit payments. See 20 C.F.R. § 416.655 (2005). To
support a request for direct payment, a beneficiary may provide a physician’s
statement or other evidence, showing that the beneficiary is able to manage or direct
the management of his funds. See id.

       Other than Jeffords’s unsupported assertions, we find no evidence in the record
that Jeffords is mentally and physically able to manage his benefit payments. Rather,
the evidence reflects the opposite: for example, his treating physician refused to
certify that Jeffords could manage his own affairs; his representative payee did not
consider Jeffords capable of managing his affairs because he desired to spend more
money than he had and frequently pawned items; he accrued credit card debt and had
two credit cards cancelled; and he threatened SSA employees and was arrested for an
encounter with a previous representative payee. Thus, we conclude the
Administrative Law Judge’s decision to deny Jeffords’s request for direct payment
is supported by substantial evidence. See Neal v. Barnhart, 405 F.3d 685, 688 (8th
Cir. 2005) (standard of review).

      Accordingly, we affirm.
                     ______________________________




                                         -2-